DETAILED ACTION
	This Office Action is in response to an Amendment, filed 30 November 2020, wherein Claims 1, 4-10, 14, 15, 17, 19, and 22-28 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone call with Colin Feng on 04 March 2021. The Examiner’s Amendment will cancel dependent claim 7 and amend the Independent Claims 1, 10, and 19 to incorporate the subject matter of the cancelled dependent claim 7. The set of claims below takes precedence over all others on record.

The application has been amended as follows: 


	one or more non-transitory memory devices; and
one or more hardware processors configured to execute instructions from the one or more non-transitory memory devices to cause the system to:
determine a set of service entry point candidates for an organization based, at least in part, on first network information, wherein each service entry point candidate of the set of service entry point candidates comprises a property of a connection to a configuration item, and the first network information comprises network traffic between a set of components represented by configuration items;
receive user input including a selection of a set of service entry points selected from the set of service entry point candidates;
initiate network discovery from the selected set of service entry points to collect second network information related to two or more service entry points of the set of service entry points, wherein the second network information is indicative of one or more devices connected to a computing network and one or more applications running on the one or more devices;
generate a service map based on the second network information;
identify errors associated with one or more service entry points of the set of service entry points in the second network information based on a determination that the service map is not accurate via comparison of patterns of the service map with predefined inaccurate patterns 
group the errors into one or more category groups based on characteristics of the errors; and
display the one or more category groups on a display device.

2.	(canceled)  

3.	(canceled)  



5.	(previously presented)  The system of claim 1, wherein the first network information comprises a pattern matching analysis for a first service entry point of the two or more service entry points.

6.	(previously presented)  The system of claim 1, wherein the first network information is received from one or more load balancing servers. 

7.	(canceled)  

8.	(previously presented)  The system of claim 1, wherein the one or more hardware processors are configured to execute instructions to cause the system to:
	receive input selecting a category group of the one or more category groups; and
	display an error card, the error card representing errors associated with two or more service entry point candidates. 

9.	(original)  The system of claim 8, wherein the error card includes a representation of a priority associated with the errors represented by the error card.

10.	(currently amended)  A method for mapping network services, comprising:
determining a set of service entry point candidates for an organization based, at least in part, on first network information comprising network traffic between a set of components represented by configuration items;
receiving user input including a selection of a set of service entry points selected from the set of service entry point candidates, wherein each service entry point 
initiating network discovery from the selected set of service entry points to collect second network information related to two or more service entry points of the set of service entry points, wherein the second network information is indicative of one or more devices connected to a computing network and one or more applications running on the one or more devices;
generating a service map based on the second network information;
identifying errors associated with one or more service entry points of the set of service entry points in the second network information based on a determination that the service map is not accurate via comparison of patterns of the service map with predefined inaccurate patterns 
grouping the errors into one or more category groups based on characteristics of the errors; and
displaying the one or more category groups on a display device.

11-13.	(canceled)  

14.	(previously presented)  The method of claim 10, comprising generating the service map for the organization based in part on a pattern matching analysis for a first service entry point of the two or more service entry points.

15.	(previously presented)  The method of claim 14, comprising:
analyzing network traffic between two or more configuration items based on the two or more service entry points, wherein the network traffic is received from one or more load balancing servers; and
generating the service map for the organization based in part on the analysis of network traffic.



17.	(previously presented)  The method of claim 10, comprising:
	receiving input selecting a category group of the one or more category groups; and
	displaying an error card, the error card representing errors associated with two or more service entry point candidates.

18.	(canceled)  

19.	(currently amended)  A non-transitory computer readable medium containing instructions that, when executed by a processor causes a programmable device to: 
determine a set of service entry point candidates for an organization based, at least in part, on first network information, wherein each service entry point candidate of the set of service entry point candidates comprises a property of a connection to a configuration item, wherein network discovery may start from any of the service entry point candidates, and the first network information comprises network traffic between a set of components represented by configuration items;
receive user input including a selection of a set of service entry points selected from the set of service entry point candidates;
initiate network discovery from the selected set of service entry points to collect second network information related to two or more service entry points of the set of service entry points, wherein the second network information is indicative of one or more devices connected to a computing network and one or more applications running on the one or more devices;
generate a service map based on the second network information;
identify errors associated with one or more service entry points of the set of service entry points in the second network information based on a determination that the service map is not accurate via comparison of patterns of the service map with predefined inaccurate patterns 

display the one or more category groups on a display device.

20.	(canceled)  

21.	(canceled)	  

22.	(previously presented)  The system of claim 1, wherein an attribute of each service entry point candidate of the set of service entry point candidates comprises a host, a hostname, a port number, a service name, a uniform resource locator, or any combination thereof.

23.	(previously presented)	  The system of claim 1, wherein the one or more category groups comprise a configuration error group, a network error group, a credential error group, a performance error group, a database error group, a map accuracy error group, or any combination thereof.

24.	(previously presented)  The system if claim 1, wherein the one or more hardware processors are configured to execute instructions to cause the system to receive an input to resolve the returned errors for at least one of the one or more category groups.

25.	(previously presented)  The method of claim 17, wherein the error card comprises a recommended action to resolve one or more of the errors associated with the two or more service entry points.

26.	(previously presented)  The method of claim 25, wherein the recommended action comprises an internal action to be performed via the user interface, an external action to be performed outside of the user interface, or both.



28.	(previously presented)  The method of claim 25, wherein the recommended action comprises creating new credential, providing a set of permissions, changing a server Internet Protocol range, installing a new server, opening a forwarding port, blocking other service maps, troubleshooting the one or more load balancers, exporting a file, opening a task application, or any combination thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A system for mapping network services, comprising: one or more non-transitory memory devices; and one or more hardware processors configured to execute instructions from the one or more non-transitory memory devices to cause the system to: 
determine a set of service entry point candidates for an organization based, at least in part, on first network information, wherein each service entry point candidate of the set of service entry point candidates comprises a property of a connection to a configuration item, and the first network information comprises network traffic between a set of components represented by configuration items; 
receive user input including a selection of a set of service entry points selected from the set of service entry point candidates; 
initiate network discovery from the selected set of service entry points to collect second network information related to two or more service entry points of the set of service entry points, wherein the second network information is indicative of one or more devices connected to a computing network and one or more applications running on the one or more devices; 
generate a service map based on the second network information; 
identify, errors associated with one or more service entry points of the set of service entry points in the second network information based on a determination that the service map is not accurate via comparison of patterns of the service map with predefined inaccurate patterns; 
group the errors into one or more category groups based on characteristics of the errors; and
display the one or more category groups on a display device.”

The closest prior art:
Sandovsky et al. (US 20160034334) discloses a management application for analyzing various components of a cloud based service to identify failures/errors. The management application collects/receives component data from the various components of the cloud based service.

Reddy et al. (US 20160014073) discloses a system that performs network discover to identify devices and maintain network topology information.

Parandehgheibi et al. (US 20160359680) discloses a system that generates service maps that are based on application dependencies and thereafter assesses the accuracy and completeness of the collected data.

Muthiyan et al. (US 7328260) discloses a method of device discovery that reports failure if a particular device cannot be discovered correctly.

Raman et al. (US 20180123939) teaches alerting operators to errors and providing recommended actions to resolve the issue.

The closest prior art all disclose various elements of the claims, but none of the prior art disclose the above-emphasized limitation(s) (in conjunction with the whole claim). Nor would one of ordinary skill in the art find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 1, 4-6, 8-10, 14, 15, 17, 19, and 22-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459